DETAILED ACTION
	This is a Notice of Allowance for U.S. Application 17/132,074. Receipt of the RCE, amendments, and arguments filed on 06/15/2022 is acknowledged. 
Claims 1-8 and 11-22 are pending.
Claims 9 and 10 are cancelled.
Claims 1-8 and 11-22 are examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 06/15/2022 has been entered.

Allowable Subject Matter
Claims 1-8 and 11-22 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments filed on 06/15/2022 are persuasive. The prior art inventions of Linka (DE 102014110192) and Kotronis (DE 102014112060) disclose anchors which comprise of primary and secondary anchor portions which are configured to rotate relative to one another in order to lock and unlock the anchor from a channel. However, as Applicant notes, the primary and secondary anchor portions of the prior art can only be inserted within the channel it is to be locked within when the primary and secondary anchor portions extend parallel to one another and thus do not disclose a retracted x-shape for the assembly position as defined, where “a retracted x-shape” would be understood by one of ordinary skill in the art to require the lines of the x-shape to extend at an angle with respect to one another so that they are not parallel to one another. Furthermore, one cannot modify Linka or Kotronis to comprise of such a retracted x-shape which is configured to pass through an opening in a cavity of a flute since one of the primary and secondary anchor portion is to comprise of a width that is substantially equal to the width of the cavity it is to pass through and be received within and thus cannot form an x-shape with the opposite secondary or primary anchor portion and still be passed through such a cavity. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE V ADAMOS whose telephone number is (571)270-1166. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian D Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THEODORE V ADAMOS/Primary Examiner, Art Unit 3635